Citation Nr: 0302132	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  97-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for hiatal hernia with esophageal reflux, on appeal 
from the initial grant of service connection, to include 
entitlement to an extraschedular evaluation.

2.  Entitlement to a disability rating in excess of 20 
percent for low back strain, on appeal from the initial grant 
of service connection, to include entitlement to an 
extraschedular evaluation.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of left knee injury, on appeal from the 
initial grant of service connection, to include entitlement 
to an extraschedular evaluation.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of right knee injury, on appeal from 
the initial grant of service connection, to include 
entitlement to an extraschedular evaluation.

5.  Entitlement to a disability rating in excess of 10 
percent for tension headaches, on appeal from the initial 
grant of service connection, to include entitlement to an 
extraschedular evaluation.

6.  Entitlement to a disability rating in excess of 10 
percent for right plantar fasciitis with spur formation, on 
appeal from the initial grant of service connection, to 
include entitlement to an extraschedular evaluation.

7.  Entitlement to a disability rating in excess of 10 
percent for residuals of chip fracture, right elbow, on 
appeal from the initial grant of service connection, to 
include entitlement to an extraschedular evaluation.

8.  Entitlement to a disability rating in excess of 10 
percent for acne keloidosis, neck, right and left lower 
occiput area, on appeal from the initial grant of service 
connection, to include entitlement to an extraschedular 
evaluation.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from May 1974 to 
May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from 1997 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, in part, granted service connection 
for the above-listed conditions.  In subsequent rating 
decisions, the RO assigned the above-listed disability 
ratings, and the appellant herein seeks higher evaluations.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (appellant 
presumably seeks maximum benefit allowed by law).  

In March 1998, the Board remanded this case in order to 
provide the appellant a hearing in accordance with his 
request.  In May 1999, a hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  In July 1999, 
the Board again remanded this case for evidentiary 
development.  

In approximately November 2001, the claims file shows receipt 
of VA clinical records dated from January 2001 to November 
2001 concerning the low-back-strain and tension-headache 
claims.  Before receipt of this evidence, the RO had issued a 
supplemental statement of the case in August 2001 concerning 
these claims.  The RO was only required to furnish another 
supplemental statement of the case after receipt of this 
evidence, if this evidence was "pertinent."  38 C.F.R. 
§ 19.31(b)(1) (2002).  As the medical records received in 
November 2001 identified a low back disorder and a headache 
disorder as present, as had already been documented in 
previous VA clinical and examination records, these records 
are duplicative of other evidence already of record and 
therefore are not pertinent.  

In a July 2002 letter, the RO notified the appellant that VA 
had revoked the authority of the attorney he had appointed to 
represent him before VA, and that VA no longer recognized 
that attorney as his representative.  The RO advised the 
appellant of his representation choices, and that, if the RO 
did not hear from him within 15 days of the date of that 
letter, his appeal would be sent to Washington, D.C.  The 
appellant has not responded to the letter.




FINDINGS OF FACT

1.  The hiatal hernia with esophageal reflux is manifested by 
persistently recurrent epigastric distress and substernal 
pain, and not by severe impairment of health.  

2.  Low back strain is manifested by moderate limited 
flexion, extension, and lateral motion, and is not manifested 
by severe lumbosacral strain, severe limited flexion or 
extension, or functional loss due to pain on use.  

3.  The left knee disability is manifested by slight 
instability and no degenerative arthritis.  

4.  The left knee disability is manifested by extension 
limited to 10 degrees during flare-ups.  

5.  The right knee disability is manifested by slight 
instability and no degenerative arthritis.  

6.  The right knee disability is manifested by extension 
limited to 10 degrees during flare-ups.  

7.  Tension headaches are not prostrating and are manifested 
by episodic, bifrontal headaches with pressure-type sensation 
and superimposed throbbing.  

8.  Right plantar fasciitis is manifested by spur formation, 
pain on weight bearing, numbness in the tips of the toes, and 
not more than moderate impairment.  

9.  Right elbow chip fracture is manifested by noncompensable 
limitation of flexion and extension and functional loss due 
to pain on motion.  

10.  Acne keratosis of the right and left lower occiput areas 
of the neck are manifested by lesions on an exposed surface 
representing at least five percent and less than 20 percent 
of the areas affected and including scars one centimeter in 
width; there is no active inflammation, marked disfigurement, 
need for systemic therapy, visible or palpable tissue loss, 
or gross distortion or asymmetry of the facial features.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for hiatal hernia with esophageal reflux, 
including entitlement to an extraschedular evaluation, are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.114, Diagnostic 
Code 7346 (2002).  

2.  The criteria for an initial disability rating in excess 
of 20 percent for low back strain, including entitlement to 
an extraschedular evaluation, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (2002).

3.  The criteria for an initial disability rating in excess 
of 10 percent for instability of the left knee, including 
entitlement to an extraschedular evaluation, are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2002).  

4.  The criteria for an initial 10 percent rating for limited 
extension of the left knee are met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 
(2002).

5.  The criteria for an initial disability rating in excess 
of 10 percent for instability of the right knee, including 
entitlement to an extraschedular evaluation, are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2002).

6.  The criteria for an initial 10 percent rating for limited 
extension of the right knee are met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 
(2002).  

7.  The criteria for an initial disability rating in excess 
of 10 percent for tension headaches, including entitlement to 
an extraschedular evaluation, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.124a, Diagnostic Code 8100 (2002).

8.  The criteria for an initial disability rating in excess 
of 10 percent for right plantar fasciitis with spur 
formation, including entitlement to an extraschedular 
evaluation, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.71a, 
Diagnostic Code 5284 (2002).

9.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of chip fracture, right elbow, 
including entitlement to an extraschedular evaluation, are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5206, 5207, 5208 (2002).  

10.  The criteria for an initial disability rating in excess 
of 10 percent for acne keloidosis, neck, right and left lower 
occiput area, including entitlement to an extraschedular 
evaluation, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 
4.118, Diagnostic Codes 7806, 7819 (2002); 67 Fed. Reg. 
49,590-99 (Jul. 31, 2002) (to be codified as amended at 
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7806).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

These claims involve requests for increased evaluations, and 
there are no particular application forms required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2002). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  These claims arose from the 
appellant's disagreement with initial disability ratings 
assigned upon the grant of service connection.  In January 
and February 1997 letters, the RO informed him of the reasons 
for its decisions and provided copies of the rating decisions 
that showed the evidence considered and the reasons for its 
actions.  The hearing officer at the RO told the veteran in a 
June 1997 hearing what evidence VA would get for him.  In an 
April 1997 statement of the case and in a September 1997 
supplemental statement of the case, the appellant was told of 
the evidence considered, the legal criteria for evaluating 
the claims, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claims.  After the 
Board's March 1998 remand, the appellant testified at a 
hearing before the undersigned.  After the Board's July 1999 
remand, the RO issued April 2000, August 2000, and August 
2001 supplemental statements of the case discussing the 
criteria for evaluating claims and of what the evidence 
showed.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA's or the appellant's responsibilities with respect 
to the evidence, is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  After the appellant filed his claim 
in June 1996, the RO obtained his service medical records and 
VA clinical records received in April and July 1997, and 
attempted to obtain records from medical facilities at the 
Little Rock Air Force Base without success.  After the March 
1998 remand, the RO obtained additional VA clinical records 
in May 1998 and June 1999.  In the July 1999 remand, the 
Board directed the RO to obtain clinical records from the VA 
medical facility in Little Rock.  The RO received private 
clinical records in April 2000, and VA clinical records in 
June 2000.  The appellant's representative provided 
additional VA clinical records in March 2001, and the RO 
received still further such records in November 2001.  The 
appellant has not identified any other sources of treatment.  
The Board concludes that VA has undertaken reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims for the benefits sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
July 1996, December 1999, and January 2000.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  


II.  Analysis

A.  Generally Applicable Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2002).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a claim for increase.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods based on the facts found, a 
practice known as "staged" ratings.  

Ratings are based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that VA shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).  

B.  Initial Evaluation in Excess
of 30 percent for Hiatal Hernia with Esophageal Reflux

The disability is currently assigned a 30 percent evaluation 
pursuant to the criteria of Diagnostic Code 7346 for hiatal 
hernia, where the ratings are based on the following 
criteria:  

Symptoms of pain, vomiting, material weight loss and 
   hematemesis or melena with moderate anemia; or other 
   symptom combinations productive of severe impairment 
   of health................................................................ 60 percent
Persistently recurrent epigastric distress with 
dysphagia, 
   pyrosis, and regurgitation, accompanied by substernal 
or
   arm or shoulder pain, productive of considerable 
impairment
   of 
health..................................................
............................ 30 percent
With two or more of the symptoms for the 30 percent 
   evaluation of less 
severity................................................ 10 percent

38 C.F.R. § 4.114 (2002).  

VA examination in September 1996 showed that the appellant 
had a long history of heartburn that worsened after meals 
with spicy foods.  He used medication with moderate relief, 
and used Maalox two to three times daily.  Bowel movements 
were normal and weight was stable.  

VA examination in February 2000 indicated that he vomited if 
he overate or became excited.  He indicated he had noted 
blood in his vomitus and that he was hospitalized in 1998 for 
an episode of hematemesis.  His weight had remained stable 
over the previous several years and heartburn, gas, and 
epigastric pain had bothered him.  Examination revealed a 
soft, nontender abdomen, with no surgical scar, no 
hepatosplenomegaly or rebound, and normal bowel sounds.  
There was a notation of coughing episodes when reclining, 
with chest pain, that the appellant stated he had been told 
was due to esophageal reflux.  The impression was hiatal 
hernia with reflux.  The examiner commented that the hernia 
had been documented on an upper gastrointestinal series.  The 
examiner opined that while the hiatal hernia did to some 
degree impair his health, he did not consider this to be a 
considerable or severe impairment of his health.  The 
impression was esophageal reflux with small hiatal hernia.  

These examination findings do not indicate that the appellant 
has dysphagia, pyrosis, regurgitation, or arm or shoulder 
pain, derived from persistently recurrent epigastric 
distress.  There was in the February 2000 VA examination 
discussion of chest pain that, according to the appellant's 
recitation of a physician's diagnosis, was related to 
esophageal reflux.  This finding correlates with the criteria 
requiring epigastric distress accompanied by substernal pain 
as required for a 30 percent evaluation.  Though the February 
2000 VA examiner opined that the symptomatology noted was not 
productive of considerable or severe impairment of health, 
the evidence of chest pain associated with the hiatal hernia 
warrants the currently assigned 30 percent evaluation.  There 
is no evidence, though, of vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health that 
would warrant a 60 percent evaluation.  It is, therefore, the 
determination of the Board that the preponderance of the 
evidence is against an initial evaluation in excess of 30 
percent for hiatal hernia with esophageal reflux.  

As for entitlement to an extraschedular evaluation, the RO 
has already considered whether an extraschedular evaluation 
should be applied, as discussed in the August 2000 hearing 
officer's decision and the August 2000 supplemental statement 
of the case.  The evidence includes findings that correspond 
to the applicable criteria, in this case as discussed in 
Diagnostic Code 7346.  This evidence has not identified 
frequent periods of hospitalization or marked interference 
with employment caused by the hiatal hernia with esophageal 
reflux or any other factor that would suggest an exceptional 
or unusual disability picture not contemplated by these 
diagnostic criteria.  Thus, there is no basis for referral 
for extraschedular consideration.  

C.  Initial Evaluation in Excess of 20 percent for Low Back 
Strain

The disability will not be evaluated against the criteria of 
Diagnostic Code 5285 (residuals of vertebral fracture), 
Diagnostic Codes 5286 and 5289 (spinal ankylosis), or 
Diagnostic Code 5293 (intervertebral disc syndrome), as the 
evidence does not show findings consistent with vertebral 
fracture, spinal ankylosis, or intervertebral disc syndrome.  

The disability is currently evaluated as 20 percent disabling 
pursuant to the criteria of Diagnostic Code 5295 for 
lumbosacral strain, where a 20 percent evaluation is assigned 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation may be assigned 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a 
(2002).  With respect to the first criterion of a 40 percent 
evaluation under Diagnostic Code 5295, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, requires reference to loss of 
motion  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The 
Board must make factual findings as to whether the 
appellant's lateral flexion constitutes loss of lateral spine 
motion and, if not, whether any discomfort equated to 
functional loss due to pain on lateral spine motion.  Id., at 
10.  A finding of such pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
appellant undertaking the motion.  38 C.F.R. § 4.40 (2002).  

The appellant testified at hearing in June 1997 and May 1999 
and June 2000, that his lumbosacral strain disability had 
increased in severity.  The evidence relevant to these 
criteria follows:

?	VA examination in September 1996 revealed the 
appellant's complaints of intermittent low back pain 
without radiation, relieved moderately by use of over-
the-counter medications with moderate relief, and 
increased pain walking and climbing stairs.  He did not 
wear a brace, and examination revealed tenderness to 
palpation, forward flexion of 45 degrees, and lateral 
flexion of 30 degrees bilaterally.  The diagnosis was 
chronic lumbar strain.  
?	VA clinical records in October 1997 showed back pain 
secondary to muscle strain, forward flexion measured at 
approximately 130 degrees, and pain on bending 
laterally with minimal to absent paravertebral muscle 
spasm.  
?	VA clinical records in April 1998 showed low back pain 
with significant muscle spasm and inability to bend 
forward more than 35 degrees without pain.  An x-ray 
showed slight straightening of the lumbar lordosis, 
minimal anterior spurring at L4-5, normal disc spaces, 
and intact sacroiliac joints.  
?	VA clinical records from September 1998 to September 
2001 identified low back pain without discussing the 
characteristics of the disability.  
?	VA examination in January 2000 reported the appellant's 
complaints of nonradiating pain and difficulty 
standing, walking, or lying straight.  The examination 
first reported forward flexion of 60 degrees, extension 
of zero degrees, and right side bending of 15 degrees 
and left side bending of 20 degrees, with pain evoked 
on motion.  The examiner noted that acceptable 
measurements would be flexion of 80 to 90 degrees, 
extension of 35 degrees, and side bending of 40 
degrees, with pain on the extremes of motion.  An x-ray 
showed spurring without disc space narrowing.  The 
impression was mechanical postural lumbosacral strain 
with degenerative spurring of the lumbosacral spine.  
?	Private clinical record in February 2000 showed a 
complaint of low back pain.  
?	Supervisor's statement in June 2000 said the veteran 
missed 82 days of work in the previous school year due, 
in part, to backaches.  

This evidence does not indicate severe lumbosacral strain 
that would warrant consideration of a 40 percent evaluation, 
the next evaluation level higher than the currently assigned 
20 percent evaluation.  There is no indication that the whole 
spine lists to the opposite side, or of a positive 
Goldthwaite's sign, or of abnormal mobility on forced motion.  
There is limited forward motion - of 60 degrees in the 
January 2000 VA examination, of 35 degrees in April 1998, and 
of 45 degrees in the September 1996 VA examination - but 
these findings do not represent marked limitation of forward 
bending.  There is also some loss of lateral motion - 
30 degrees in the September 1996 VA examination, and 15 or 20 
degrees in the January 2000 VA examination - and a showing in 
the April 1998 and January 2000 VA x-rays of narrowed or 
irregular L4-5 joint space.  This loss of lateral flexion and 
narrowed or irregular joint space, though, is outweighed by 
the lack of evidence showing listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, abnormal 
mobility on forced motion, or marked limitation of forward 
bending.  Nor is there any indication that the reduced 
flexion or lateral flexion caused by the lumbosacral strain 
produced additional functional loss due to pain on motion.  
In light of the evidence, an evaluation in excess of 20 
percent will not be assigned pursuant to the criteria of 
Diagnostic Code 5295.

The disability might alternatively be evaluated pursuant to 
the criteria for Diagnostic Code 5292 for limitation of 
motion of the lumbar spine, where a 20 percent evaluation is 
awarded for moderate limited motion and a 40 percent 
evaluation requires severe limited motion.  38 C.F.R. § 4.71a 
(2002).  VA examination in September 1996 revealed forward 
flexion of 45 degrees, backward extension of 20 degrees, 
lateral flexion of 30 degrees bilaterally, and rotation of 30 
degrees bilaterally.  VA clinical records in April 1998 
indicated that the appellant was unable to bend forward more 
than 35 degrees without pain.  VA examination in January 2000 
showed forward flexion of 60 degrees, extension of zero 
degrees, right side bending of 15 degrees, and left side 
bending of 20 degrees, with pain evoked on motion.  These 
findings are more indicative of moderate limitation of 
motion, as required for the current 20 percent evaluation, 
than of severe limitation of motion that would warrant 
application of a 40 percent evaluation.  There is also no 
suggestion that loss of flexion or extension results in 
additional functional loss due to pain on motion.

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim entitlement to an initial 
disability rating in excess of 20 percent for low back 
strain.  

As for entitlement to an extraschedular evaluation, the RO 
has already considered whether an extraschedular evaluation 
should be applied, as discussed in the August 2000 hearing 
officer's decision and the August 2000 supplemental statement 
of the case.  The evidence includes findings that correspond 
to the applicable criteria, in this case as discussed in 
Diagnostic Codes 5292 and 5295.  This evidence has not 
identified frequent periods of hospitalization or marked 
interference with employment or any other factor that would 
suggest an exceptional or unusual disability picture not 
contemplated by these diagnostic criteria.  Thus, referral 
for extraschedular consideration is not warranted in this 
case.

D.  Initial Evaluations in Excess
of 10 percent for Left and Right Knee Injuries

The left and right knee disabilities are each currently 
assigned 10 percent evaluations pursuant to the criteria of 
Diagnostic Code 5257 for other impairment of the knee with 
slight recurrent subluxation or lateral instability.  
Evaluations of 20 percent and 30 percent disabling may be 
assigned for, respectively, moderate and severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a 
(2002).  

The disabilities might alternatively be evaluated under 
Diagnostic Codes 5258 and 5262.  Under Diagnostic Code 5258, 
dislocated semilunar cartilage with frequent episodes of 
"locking", pain, and effusion into the joint warrants a 20 
percent evaluation.  Under Diagnostic Code 5262, for 
impairment of the tibia and fibula, malunion with moderate 
knee disability warrants a 20 percent evaluation, malunion 
with marked knee disability warrants a 30 percent evaluation, 
and nonunion with loose motion, requiring brace, warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a (2001).  

Although all potentially applicable diagnostic codes must be 
considered, consideration is not given to codes as to which 
the appellant does not have the underlying disability, or for 
which the underlying disability is not service connected.  
Accordingly, it would not be appropriate to rate the 
appellant's left and right knee disability under Diagnostic 
Codes 5003 for degenerative arthritis or under Diagnostic 
Code 5010 traumatic arthritis, both to be established by x-
ray.  The appellant's x-rays have consistently shown that he 
does not have arthritis of the knees.  

Furthermore, the disabilities will not be evaluated under the 
criteria of Diagnostic Code 5256, as the record does not show 
that the right or left knee is manifested by ankylosis.  Nor 
will they be evaluated under Diagnostic Code 5259 for 
symptomatic removal of the semilunar cartilage, or Diagnostic 
Code 5263 for genu recurvatum, for these diagnostic codes 
provide for no more than the currently assigned 10 percent 
evaluation.  

VA examination in September 1996 indicated that the appellant 
complained of constant bilateral knee pain, which increased 
on activity and with weather changes.  The knees did not 
swell, lock, or give way, nor did he use a brace, cane, or 
crutch.  Examination revealed generalized tenderness more 
pronounced at the joint lines.  He could extend to 10 degrees 
and flex to 100 degrees with slight crepitance; no edema, 
effusion, or deformity was noted.  He ambulated with a slight 
limp and squatted with difficulty.  The diagnosis was 
residuals of bilateral knee injuries.  X-rays of the left and 
right knees were normal.  

March 1998 outpatient treatment records show a history of 
gout, for which service connection is not in effect.

VA examination in January 2000 indicated that the appellant 
complained of pain along the inner aspect of the joint line 
of his left knee, with popping and snapping.  Climbing stairs 
and going up an incline induced pain.  He also had pain and a 
sense of loss of strength in his right knee.  He felt that 
the left knee was more symptomatic than the right.  
Examination revealed range of motion from zero to 130 degrees 
bilaterally, which the examiner felt to be complete range of 
motion for the veteran because of his build.  It also showed 
laxity in the medial collateral ligament and marked 
retropatellar grading.  The impression was mild 
chondromalacia patella of the right and left knees.  The 
examiner noted that acceptable range of motion for the knees 
would be from zero to 140 degrees bilaterally.  X-rays were 
normal, showing unremarkable articular surfaces and joint 
spaces of both knees.  

As for evaluation of the disabilities in comparison to the 
criteria of Diagnostic Code 5257, the VA examination in 
September 1996 indicated no give way associated with either 
knee and no need for the use of a brace, cane, or crutch.  
There was slight crepitance, which at most would support the 
currently assigned 10 percent evaluation.  VA examination in 
January 2000 indicated that the appellant complained of 
popping and snapping and a sense of loss of strength in his 
right knee. Examination revealed laxity in the medial 
collateral ligament, which would support the currently 
assigned 10 percent evaluation.  However, neither examination 
provides evidence supporting a higher evaluation for either 
knee under this criteria, as these examinations did not show 
moderate or severe instability or subluxation.  

The September 1996 x-rays of the left and right knees were 
normal, and the January 2000 x-rays were normal, showing 
unremarkable articular surfaces and joint spaces of both 
knees.  These findings, as discussed above, reveal no 
indication of degenerative arthritis and preclude 
consideration of ratings for his knee disability under codes 
pertaining to arthritis, which are evaluated on the basis of 
limitation of motion.

However, limitation of motion may be a manifestation of 
disability apart from arthritis, and consideration is given 
to whether a higher or separate evaluation based on limited 
motion may be appropriate.  Under Diagnostic Code 5260 for 
limitation of flexion of the leg, a noncompensable evaluation 
may be assigned where evidence demonstrates flexion limited 
to 60 degrees.  For flexion limited to 45 degrees, a 
10 percent evaluation may be assigned.  For flexion limited 
to 30 degrees, a 20 percent evaluation may be assigned.  For 
flexion limited to 15 degrees, a 30 percent evaluation may be 
assigned.  Under Diagnostic Code 5261 for limitation of 
extension of the leg, a noncompensable evaluation may be 
assigned for extension limited to 5 degrees.  Extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a (2002).  

The September 1996 examination showed flexion limited to 100 
degrees and the January 2000 examination revealed flexion to 
130 degrees; neither measurement corresponds to a compensable 
evaluation under Diagnostic Code 5260.  As for extension, 
however, the September 1996 examination showed extension 
limited to 10 degrees, while the January 2000 examination 
found extension full, or to zero degrees.  Extension limited 
to 10 degrees warrants a 10 percent evaluation under 
Diagnostic Code 5261.  Thus, the evidence shows limited 
extension on flare-up sufficient to support a 10 percent 
evaluation under Diagnostic Code 5261.  See 38 C.F.R. 
§§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  Limitation of motion is disabling in a different 
manner than instability, and a separate rating for limitation 
of motion may be applied where the service-connected 
disability is manifested by both instability and limitation 
of motion.  See VAOPGCPREC 9-98.  

The March 1998 outpatient treatment records showed a history 
of gout, and the January 2000 examination noted an impression 
of gout that would cause flare ups and would produce joints 
that were sensitive and painful.  Service connection is not 
in effect for gout.  Because the examiner commented that it 
was not possible to distinguish between symptomatology and 
functional impairment due to gout as a nonservice-connected 
condition, the Board has evaluated the severity of the 
disability without distinction between the symptoms 
attributable to gout and those attributable to service-
connected impairment.  

In light of the evidence and based on the analysis above, it 
is the determination of the Board that the preponderance of 
the evidence is against initial evaluations in excess of 10 
percent for instability associated with the right and left 
knee disabilities.  It is, though, the determination of the 
Board that the evidence supports a separate 10 percent 
evaluation for limitation of extension of both the right and 
left knees.  

As for entitlement to an extraschedular evaluation, the RO 
has already considered whether an extraschedular evaluation 
should be applied, as discussed in the August 2000 hearing 
officer's decision and the August 2000 supplemental statement 
of the case.  The evidence includes findings that correspond 
to the applicable criteria.  This evidence has not identified 
frequent periods of hospitalization or marked interference 
with employment caused by the right and left knee 
disabilities or any other factor that would suggest an 
exceptional or unusual disability picture not contemplated by 
these diagnostic criterion.  Thus, referral for 
extraschedular consideration is not warranted in this case.  

E.  Initial Evaluation in Excess of 10 percent for Tension 
Headaches

The disability is currently evaluated as 10 percent disabling 
analogous to migraine headaches under the criteria of 
Diagnostic Code 8100, where a 10 percent evaluation is 
assigned for headaches with characteristic prostrating 
attacks averaging one in two months over the previous several 
months.  A 30 percent evaluation may be assigned for 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the previous several months.  
A 50 percent evaluation is warranted for headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a (2002).  

VA examination in September 1996 showed that the appellant 
complained of headaches beginning in 1991 or 1992, with only 
occasional mild headaches before then.  The pain was always 
unilateral and left sided and was not preceded by aura.  He 
described a tight pressure-like sensation on the left side of 
his head in the frontal, temporal, and parietal region, that 
was not throbbing in nature and that did not result in 
photophobia.  He indicated that stress and pressure often 
preceded the headaches.  To deal with the headaches, he 
generally took ibuprofen and slept for about two hours, 
though he was able to carry on normal activities if he did 
not sleep for two hours.  Historically, in 1995 he had a 
right frontal sinus osteoma removed.  The diagnosis was 
atypical episodic muscle tension-type headaches that began by 
history in 1991 and currently are occurring one to two times 
per week, per the appellant's statement, resulting in some 
decreased ability to function for approximately two hours.  

VA clinical record in March 1997 showed that the appellant 
complained of increased frequency and intensity of his 
headaches.  There was no dizziness, nausea, vomiting, or 
other associated symptoms.  The headaches were usually caused 
by some type of stress and were relieved by sleep and 
relaxation.  The assessment was chronic daily tension-type 
headaches aggravated by nonservice-connected dysthymia and 
cervical spine degenerative joint disease.  

VA clinical records in October and December 1997showed that 
the appellant was "doing ok," that headache pain responded 
to ibuprofen, and that neuropsychiatric testing revealed 
organic brain disease with somatization.  VA clinical records 
in November 1998 showed migraine headaches, with no change in 
the quality or frequency of symptoms.  VA clinical record in 
December 1998 showed a normal MRI of the brain.  VA clinical 
records in January 1999 showed continued headaches relieved 
by ibuprofen.  VA clinical records in August 2001 showed 
complaints of headaches.  

VA examination in December 1999 showed bifrontal headache 
pain, with tight pressure-like sensation and some 
superimposed throbbing.  He did not describe photophobia, 
phonophobia, nausea, vomiting, or any focal neurologic 
symptoms.  He claimed daily frequency of prostrating 
headaches lasting about two hours, for which he took 
ibuprofen.  The diagnosis was chronic muscle tension-type 
headaches most probably exacerbated by analgesic rebound 
headaches.  Neurologic examination did not reveal any 
objective neurologic deficit.  The examiner opined that there 
probably was a strong psychogenic component to the headaches, 
that there was evidence of somatization disorder, and that 
the headaches are precipitated or exacerbated by excitement 
or nervousness.  

In a June 2000 statement, the appellant's employer reported 
that the appellant had missed 82 days of work in the previous 
school year, in part due to his headache disability.  

To warrant the next higher evaluation, a 30 percent rating, 
the evidence must show headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the previous several months.  38 C.F.R. § 4.124a (2002).  
There is no doubt that the appellant has headaches on some 
periodic basis. The appellant's employer stated that the 
appellant had missed work due to his headache disability; VA 
clinical records in the claims file show notations 
contemporaneous with the occurrence of headaches in October 
and December 1997, November and December 1998, January 1999, 
and August 2001; and VA examination in September 1996 
indicated that the appellant claimed headaches once or twice 
per week and the VA examination in December 1999 showed that 
he claimed headaches on a daily basis.  The question is 
whether these daily headaches are manifested by 
"characteristic prostrating attacks" of on average once per 
month. 

VA examination in September 1996 indicated that the 
appellant, to deal with these headaches, took ibuprofen and 
slept for about two hours.  Significantly, though, he was 
able to carry on normal activities if he did not sleep for 
two hours.  When he did carry on normal activities, it 
appears that his headaches resulted in some decreased ability 
to function for approximately two hours.  That he could 
remain active despite the headaches, that he need not sleep 
to tolerate the headaches, indicates that the headaches are 
not prostrating.  At the VA examination in December 1999, the 
appellant claimed prostrating headaches on a daily basis, 
lasting about two hours, for which he took ibuprofen.  Though 
he claimed these headaches as prostrating, there was no 
findings that the appellant had to sleep to deal with the 
symptoms, or any photophobia, phonophobia, nausea, vomiting, 
or focal neurologic symptoms, that might suggest the need to 
lie down to treat the headaches.  In light of the evidence 
and based on this analysis, it is the determination of the 
Board that the preponderance of the evidence is against the 
claim of entitlement to an initial evaluation in excess of 10 
percent for the headache disability.  

As for entitlement to an extraschedular evaluation, the RO 
has already considered whether an extraschedular evaluation 
should be applied, as discussed in the August 2000 hearing 
officer's decision and the August 2000 supplemental statement 
of the case.  The evidence includes findings that correspond 
to the applicable criteria, in this case as discussed in 
Diagnostic Code 8100.  This evidence has not identified 
frequent periods of hospitalization or marked interference 
with employment caused by the headache disability or any 
other factor that would suggest an exceptional or unusual 
disability picture not contemplated by these diagnostic 
criteria.  Thus, referral for extraschedular consideration is 
not warranted in this case.  


F.  Initial Evaluation in Excess of 10 Percent for Right 
Plantar Fasciitis

The disability is currently assigned a 10 percent evaluation 
based on the criteria of Diagnostic Code 5284 for other foot 
injuries, which provides for ratings based on the following 
criteria:

With actual loss of use of the foot.........................      
40 percent
Severe.............................................
..........................      30 percent
Moderately 
severe...................................................
...      20 percent
Moderate...........................................
........................      10 percent

38 C.F.R. § 4.71a (2002).  

VA x-ray of the right foot in July 1996 showed spurring of 
the os calcis.  Examination indicated that the appellant 
complained of increased pain with all weight bearing 
activities and that he wore regular shoes.  The diagnosis was 
right plantar fasciitis.  VA x-ray in January 2000 showed 
bilateral calcaneal spur and no joint destruction.  
Examination revealed pain on weight bearing, for which he 
took ibuprofen.  The feet were supple and the tips of the 
toes had a numb sensation.  There was prominence along the 
right metatarsal area of the first toe and no acute 
inflammation in either foot.  The impression was right foot 
plantar fasciitis, spur formation, and right plantar tip os 
calcis.  There were no signs of ankylosis or restriction, 
though there was tenderness at the apex of the os calcis.  
Ankle range of motion was 20 degrees dorsiflexion and 45 
degrees plantar flexion.  

This evidence does not reveal findings showing more than 
moderate impairment of the right foot due to plantar 
fasciitis.  The appellant wore regular shoes despite his 
assertion of increased pain in 1996.  The January 2000 
examination revealed spur formation, pain on weight bearing, 
and numbness in the tips of the toes, but also no acute 
inflammation, ankylosis, or restriction.  Nor is there any 
suggestion of a loss of use of the feet due to the 
disability.  These findings correspond to at most moderate 
impairment, thereby supporting the currently assigned 10 
percent evaluation under Diagnostic Code 5284.  See 38 C.F.R. 
§§ 4.31, 4.71a (2002).  Nor is there any indication of 
ankylosis, flat foot, weak foot, claw foot, Morton's disease, 
hallux valgus or rigidus, hammer toes, or nonunion or 
malunion of the tarsal and metatarsal bones, that would 
warrant consideration of the criteria found at Diagnostic 
Codes 5276 to 5283.  See 38 C.F.R. § 4.71a (2002).  
Furthermore, the evidence shows diagnosis of and treatment 
for gout, which is not service connected, and to which joint 
tenderness and pain of flare-ups of the gout would be 
attributable.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against an initial 
disability rating in excess of 10 percent for right plantar 
fasciitis with spur formation.  

As for entitlement to an extraschedular evaluation, the RO 
has already considered whether an extraschedular evaluation 
should be applied, as discussed in the August 2000 hearing 
officer's decision and the August 2000 supplemental statement 
of the case.  The evidence includes findings that correspond 
to the applicable criteria, in this case as discussed in 
Diagnostic Code 5284.  This evidence has not identified 
frequent periods of hospitalization or marked interference 
with employment caused by the right foot disability or any 
other factor that would suggest an exceptional or unusual 
disability picture not contemplated by these diagnostic 
criteria.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted.

G.  Increased Initial Evaluation
in Excess of 10 Percent for Right Elbow Chip Fracture

The disability is currently assigned a 10 percent evaluation 
under the criteria of Diagnostic Code 5015 for benign new 
growths of bones, which is rated on limitation of motion of 
affected parts, as degenerative arthritis.  Diagnostic Code 
5003 for degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for right elbow.  Limitation of 
flexion of the major elbow is rated under Diagnostic Code 
5206 as follows:

Flexion limited to 45 degrees 
.....................................      50 percent
Flexion limited to 55 degrees 
.....................................      40 percent
Flexion limited to 70 degrees 
.....................................      30 percent
Flexion limited to 90 degrees 
.....................................      20 percent
Flexion limited to 100 degrees ...........................      10 
percent
Flexion limited to 110 degrees ...........................        0 
percent

Limitation of extension of the major elbow is rated under 
Diagnostic Code 5207 as follows:   

Extension limited to 110 degrees 
.................................      50 percent
Extension limited to 100 degrees 
.................................      40 percent
Extension limited to 90 degrees 
...................................      30 percent
Extension limited to 75 degrees 
...................................      20 percent
Extension limited to 60 degrees 
...................................      10 percent
Extension limited to 45 degrees 
..................................         0 percent

Under Diagnostic Code 5208, limitation of forearm flexion to 
100 degrees and extension to 45 degrees warrants a 20 percent 
evaluation.  

When, however, the limitation of motion is noncompensable 
under this criteria, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the right elbow is to be 
rated as follows:  

With X-ray evidence of involvement of 2 or more 
major joints  or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  
...........................  20 percent

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups  
.....................  10 percent

(These ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.)  38 C.F.R. 
§ 4.71a (2002).  As Diagnostic Codes 5206 and 5207 are 
predicated on a loss of motion, an evaluation of the 
disability in light of those criteria must consider whether 
there is additional functional loss due to pain on motion.  
38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca, 8 Vet. App. at 204-
07.  

The right elbow disability will not be evaluated under the 
criteria of Diagnostic Codes 5205 and 5209 to 5213, for the 
record does not show that it is manifested by ankylosis, 
flail joint, joint fracture with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of the 
head of the radius, or by nonunion of the radius and ulna 
with flail false joint, or by nonunion the upper half of the 
ulna with false movement, or nonunion in the radius, or by 
impairment in supination and pronation.  

VA examination in July 1996 indicated that the appellant 
complained of right elbow increased pain on all activities 
and little relief with over-the-counter medication.  
Examination revealed slight edema and tenderness with full 
range of motion and intact strength and sensation.  The 
diagnosis was residuals of a right elbow injury.  An x-ray of 
the right elbow showed questionable and probably old fracture 
of a spur of the olecranon process and soft tissue swelling 
consistent with olecranon bursitis.  

VA clinical record in March 1999 showed bursitis and 
tendonitis of the right elbow, and the appellant's complaints 
of pain.  

VA examination in January 2000 showed complaints of pain 
after heavy use of the right upper extremity, with the need 
to use a sling after physically caring for a relative.  
Examination revealed a range of motion from zero to 140 
degrees, complete pronation and supination, and prominence in 
the depths of the olecranon bursal area.  X-rays of the right 
elbow showed a small bone fragment opposite the tip of the 
olecranon, some sharpening of the coronal and olecranon 
processes, and preserved joint space.  The impression was 
olecranon spur of the right elbow.  The examiner noted that 
normal range of motion of the elbow was from zero to 130 or 
140 degrees, and that the extremes of the range of motion 
were painful.  

The normal range of motion of an elbow is from zero degrees 
extension to 145 degrees flexion.  38 C.F.R. § 4.71 (2002).  
Both the July 1996 and the January 2000 VA examinations 
showed extension to zero degrees.  Neither indicated that 
there was a limitation of extension of 45 degrees or more, 
thereby precluding even a noncompensable evaluation under 
Diagnostic Code 5207.  The July 1996 VA examination showed 
the right elbow with full range of motion, meaning flexion to 
145 degrees, but the January 2000 VA examination indicated 
flexion to 140 degrees.  Neither finding indicates flexion 
limited to 110 degrees or less, as required for a compensable 
evaluation under Diagnostic Code 5206.  Nor does the evidence 
correspond to flexion limited to 100 degrees and extension 
limited to 45 degrees that would warrant application of 
Diagnostic Code 5208.  Pursuant to Diagnostic Code 5003, a 
rating of 10 percent may be applied if the right elbow, which 
x-ray evidence shows is manifested by a olecranon spur, is 
affected by limitation of motion that is noncompensable under 
Diagnostic Codes 5206 and 5207.  There is a loss of five 
degrees of flexion, which is noncompensable under Diagnostic 
Code 5206, and a showing in the January 2000 VA examination 
of pain in the right forearm after strenuous lifting that 
required a sling, representing a degree of functional loss 
due to pain on use.  Therefore, no more than the currently 
assigned 10 percent evaluation may be assigned for the 
disability under Diagnostic Code 5003.  In light of the 
evidence and based on this analysis, it is the determination 
of the Board that the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent for the 
right elbow disability.  

As for entitlement to an extraschedular evaluation, the RO 
has already considered whether an extraschedular evaluation 
should be applied, as discussed in the August 2000 hearing 
officer's decision and the August 2000 supplemental statement 
of the case.  The evidence includes findings that correspond 
to the applicable criteria, in this case as discussed in 
Diagnostic Codes 5003, 5206, 5207, and 5208.  This evidence 
has not identified frequent periods of hospitalization or 
marked interference with employment caused by the right elbow 
disability or any other factor that would suggest an 
exceptional or unusual disability picture not contemplated by 
these diagnostic criteria.  Thus, referral for an 
extraschedular consideration is not warranted in this case.


H.  Increased Initial Evaluation for
Acne Keloidosis of the Neck and Right and Left Lower Occiput 
Area

Service connection was established for acne keloidosis, neck, 
right and left lower occiput area, by rating decisions in 
1997, based on service medical records showing acne 
keloidosis removed from the back of the neck in 1979, and 
further treatment in 1988.  The disability was initially 
assigned a 10 percent evaluation based on findings in a July 
1996 VA examination, which showed that the appellant 
complained of pain and bleeding of lesions when wearing hats 
or anything that rubbed the back of the neck, as well as by 
heat.  Examination revealed approximately a four by one 
centimeter transverse scar involving the right lower occiput 
and approximately two-to-three by one centimeter scar 
involving the left lower occiput.  A one centimeter round 
scar was present on the left lateral superior neck area.  No 
purulence was noted.  The scars were somewhat thickened and 
devoid of hair.  The examiner remarked that the appellant had 
a significant acne keloidosis nucha that had resulted in 
scarring as a direct effect of surgical excision.  It was 
noted that the appellant would likely have episodic flare-ups 
from time to time, which would require the care of a 
dermatologist.  The diagnosis was acne keloidosis nucha.  

VA examination in December 1999 indicated that the veteran 
complained of inflammation, irritation, and bleeding of the 
forehead area when he wore a hat.  Examination revealed 
hypertrophic indurated plaque on the occiput and a separate 
indurated papule of the left occiput, with no active 
inflammation.  The impression was acne keloidalis nuchae.  
The examiner noted that this inflammatory condition was often 
correlated with short, curved hair.  Excision was often non-
rewarding as the trauma to the area could cause a resulting 
keloid formation that was equal to or worse than the original 
lesion.  Intralesion injections were the treatment of choice 
along with topical steroids.  

The current 10 percent evaluation is based on the criteria of 
Diagnostic Code 7819 and 7806.  Prior to August 30, 2002, the 
criteria of Diagnostic Code 7819 for benign new growths of 
the skin provided that the disability was to be rated as 
scars, disfigurement, etc., or as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Eczema, under Diagnostic Code 
7806, was rated as follows:  

50 percent:  With ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.

30 percent:  With exudation or itching constant, 
extensive lesions, or marked disfigurement.  

10 percent:  With exfoliation, exudation or 
itching, if involving an exposed surface or 
extensive area..  

Noncompensable:  With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or 
small area.  

38 C.F.R. § 4.118 (2002).  

The July 1996 and December 1999 VA examinations indicate that 
the skin lesions involve the back of the neck, normally an 
exposed surface of the skin, as required for a 10 percent 
evaluation.  There was no indication, though, of constant 
itching or exudation or marked disfigurement, or of 
exceptional repugnancy, ulceration, extensive exfoliation or 
crusting, or systemic or nervous manifestations, that would 
warrant consideration of a higher evaluation.  The July 1996 
VA examination revealed two scars on the right and left lower 
occiput, without purulence, and with significant acne 
keloidosis nucha.  The December 1999 VA examination showed 
hypertrophic indurated plaque, a separate indurated papule of 
the left occiput, and no active inflammation of the acne 
keloidalis nuchae.  These findings are consistent with the 
criteria for a 10 percent evaluation and do not support 
assignment of a higher evaluation pursuant to the criteria of 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Effective August 30, 2002, during the pendency of this 
appeal, VA amended the criteria for evaluating skin 
disorders.  See 67 Fed. Reg. 49,590-99 (Jul. 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7833).  The revised criteria for Diagnostic Code 7806 
for dermatitis or eczema is as follows:  

60 percent:  More than 40 percent of the entire 
body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 
12-month period.  

30 percent:  20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period.  

10 percent:  At least five percent, but less than 
20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period.  

Noncompensable:  Less than five percent of the 
entire body or less than five percent of exposed 
areas affected, and; no more than topical therapy 
required during the past 12-month period.  

See 67 Fed. Reg. 49,590-99 (Jul. 31, 2002) (to be codified as 
amended at 38 C.F.R. § 4.118, Diagnostic Code 7806).  

By a November 2002 letter, the Board informed the appellant 
of these revised criteria.  See 38 C.F.R. § 20.903 (providing 
for notification of law to be considered by the Board and 
opportunity for response); cf. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (before Board addresses a question not 
yet addressed by the RO, it must consider whether appellant 
had adequate notice of the need and an opportunity to submit 
evidence or argument, and whether, in their absence, claimant 
is prejudiced).  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the claimant.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the claimant is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
evaluate this claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the appellant, if indeed one is more 
favorable than the other.

The July 1996 and December 1999 examinations indicated that 
the disability involved the right and left lower occiput 
area, which appears to represent at least five percent, but 
less than 20 percent, of exposed areas affected, one of the 
criteria for a 10 percent evaluation.  Higher evaluations, 
for a 30 percent and a 60 percent evaluation, may be assigned 
for if there is evidence showing systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, 
intermittently or constantly, during the previous 12-month 
period.  Neither the July 1996 nor the December 1999 
examinations reveal such treatment, nor has the appellant 
stated that he received such treatment.  The examiner in July 
1996 remarked that the appellant had a significant acne 
keloidosis nucha that would likely have episodic flare-ups 
from time to time and would require the care of a 
dermatologist.  The examiner in December 1999 indicated that 
there was no active inflammation.  As the evidence does not 
show systemic therapy such as corticosteroids or other 
immunosuppressive drugs, an evaluation in excess of 10 
percent is not warrant pursuant to the new criteria of 
Diagnostic Code 7806.  See 67 Fed. Reg. 49,590-99 (Jul. 31, 
2002) (to be codified as amended at 38 C.F.R. § 4.118, 
Diagnostic Code 7806).  

The new version of the criteria also provides that the 
disability could be rated as disfigurement of the head, face, 
or neck, under Diagnostic Code 7800, or as scars under 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending 
upon the predominant disability.  See 67 Fed. Reg. 49,590-99 
(Jul. 31, 2002) (to be codified as amended at 38 C.F.R. 
§ 4.118).  Diagnostic Codes 7802, 7803, and 7804, provide for 
no more than a 10 percent evaluation, the currently assigned 
rating.  The criteria of Diagnostic Code 7805 provides for 
rating of limitation of function of the part affected, in 
this case the neck.  Although limitation of motion of the 
cervical spine can be rated under Diagnostic Code 5290, the 
July 1996 and December 1999 examinations fail to show that 
the acne keloidosis impairs movement of the neck.  

The criteria for Diagnostic Code 7800, for disfigurement of 
the head, face, or neck, are as follows:  

80 percent:  With visible or palpable tissue loss 
and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  

50 percent:  With visible or palpable tissue loss 
and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  

30 percent:  With visible or palpable tissue loss 
and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  

10 percent:  With one characteristic of 
disfigurement.  

The 8 characteristics of disfigurement are:  

?	Scar five or more inches (13 or more 
centimeters) in length.  
?	Scar at least one-quarter inch (0.6 
centimeters) wide at widest part.  
?	Surface contour of scar elevated or depressed 
on palpation.  
?	Scar adherent to underlying tissue.  
?	Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 square 
centimeters).  
?	Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 square centimeters).  
?	Underlying soft tissue missing in an area 
exceeding six square inches (39 square 
centimeters).  
?	Skin indurated and inflexible in an area 
exceeding six square inches (39 square 
centimeters).  

67 Fed. Reg. 49,590-99 (Jul. 31, 2002) (to be codified as 
amended at 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 
(1)).

The areas of involvement, as identified by the measurements 
in the July 1996 examination, include a four square 
centimeter area at the right lower occiput, a two-to-three 
square centimeter area at the left lower occiput, and a one 
centimeter round scar at the lateral superior neck area.  
None of these areas of involvement measure 39 square 
centimeters, the minimal area of concern under Diagnostic 
Code 7800.  The scars do measure one centimeter in width, 
which corresponds to one of the eight characteristics of 
disfigurement (scar at least one-quarter inch 
(0.6 centimeters) wide at widest part), thereby satisfying 
the requirement for a 10 percent evaluation.  For a higher 
evaluation, for example the next higher evaluation of 30 
percent disabling, there must be evidence of (1) visible or 
palpable tissue loss, and either (2)(a) gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or (2)(b) two or three characteristics of 
disfigurement.  The July 1996 and the December 1999 
examinations did not show visible or palpable tissue loss, or 
any distortion of the nose, forehead, eyes or eyelids, ears, 
cheeks, or lips.  Nor did the evidence reveal any other 
characteristics of disfigurement, such as the surface contour 
of a scar elevated or depressed on palpation, or a scar 
adherent to underlying tissue.  Thus, an evaluation in excess 
of 10 percent is not warranted under the new criteria of 
Diagnostic Code 7800.  

Under Diagnostic Code 7801, for rating scars other than of 
the head, face, or neck, that are deep or that cause limited 
motion, an area or areas exceeding 144 square inches (929 
square centimeters) warrants a 40 percent evaluation.  A 30 
percent evaluation requires an area or areas exceeding 72 
square inches (465 square centimeters), a 20 percent 
evaluation an area or areas exceeding 12 square inches (77 
square centimeters), and a 10 percent evaluation an area or 
areas exceeding six square inches (39 square centimeters).  A 
deep scar is one associated with underlying soft tissue 
damage.  67 Fed. Reg. 49,590-99 (Jul. 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Diagnostic Code 
7801).  Because the areas of involvement shown in the 
examinations were limited to at most a four square centimeter 
area at the right lower occiput, a two-to-three square 
centimeter area at the left lower occiput, and a one 
centimeter round scar at the lateral superior neck area, none 
of these areas of involvement measure 39 square centimeters, 
the minimal area of concern under Diagnostic Code 7801.

In light of the evidence and based on this analysis of that 
evidence as applied to the old and new versions of applicable 
diagnostic criteria, it is the determination of the Board 
that the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for acne keloidosis of the 
right and left lower occiput areas.  

As for entitlement to an extraschedular evaluation, the RO 
has already considered whether an extraschedular evaluation 
should be applied, as discussed in the August 2000 hearing 
officer's decision and the August 2000 supplemental statement 
of the case.  The evidence includes findings that correspond 
to the applicable criteria, in this case as discussed at 
38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7816 (2002) and 
at 67 Fed. Reg. 49,590-99 (Jul. 31, 2002) (to be codified as 
amended at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7806).  
This evidence has not identified frequent periods of 
hospitalization or marked interference with employment caused 
by the skin disability or any other factor that would suggest 
an exceptional or unusual disability picture not contemplated 
by these diagnostic criteria.  Thus, referral for an 
extraschedular consideration is not warranted in this case.




ORDER

An initial disability rating in excess of 30 percent for 
hiatal hernia with esophageal reflux is denied.  

An initial disability rating in excess of 20 percent for low 
back strain is denied.  

An initial disability rating in excess of 10 percent for 
instability of the left knee is denied.  An initial 
disability rating of 10 percent for limited extension of the 
left knee is granted, subject to the applicable criteria 
governing the payment of monetary benefits.  

An initial disability rating in excess of 10 percent for 
instability of the right knee is denied.  An initial 
disability rating of 10 percent for limited extension of the 
right knee is granted, subject to the applicable criteria 
governing the payment of monetary benefits.  

An initial disability rating in excess of 10 percent for 
tension headaches is denied. 

An initial disability rating in excess of 10 percent for 
right plantar fasciitis with spur formation is denied.  

An initial disability rating in excess of 10 percent for 
residuals of chip fracture, right elbow, is denied.  

An initial disability rating in excess of 10 percent for acne 
keloidosis, neck, right and left lower occiput area, is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 



